 


109 HR 1570 IH: To amend the Public Health Service Act to provide for the continuation of the program for revitalizing the Centers for Disease Control and Prevention.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1570 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Linder introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for the continuation of the program for revitalizing the Centers for Disease Control and Prevention. 
 
 
1.Continuation of program for revitalizing Centers for Disease Control and Prevention 
(a)Facilities; multiyear contracting authoritySection 319D(c)(1)(A) of the Public Health Service Act (42 U.S.C. 247d–4(c)(1)(A)) is amended— 
(1)by striking and after 2003,; 
(2)by striking through 2006 and inserting and 2005; and 
(3)by inserting before the period the following: , $250,000,000 for each of the fiscal years 2006 and 2007, and such sums as may be necessary for fiscal year 2008 and each subsequent fiscal year.  
(b)Mission; improving capacitiesSection 319D(c)(1)(B) of the Public Health Service Act (42 U.S.C. 247d–4(c)(1)(B)) is amended by inserting before the period the following: and for fiscal year 2007 and each subsequent fiscal year. 
(c)National communications and surveillance networksSection 319D(c)(2) of the Public Health Service Act (42 U.S.C. 247d–4(c)(2)) is amended by inserting before the period the following: and for fiscal year 2007 and each subsequent fiscal year.  
 
